 



Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (the “Agreement”) dated as of June 11,
2007 is entered into by and between Aspect Medical Systems, Inc., a Delaware
corporation (the “Company”), and Boston Scientific Corporation, a Delaware
corporation (“BSC”).
Recitals
     WHEREAS, the Company and BSC have entered into a Termination and Repurchase
Agreement of even date herewith (the “Repurchase Agreement”); and
     WHEREAS, the Company and BSC desire to provide for certain arrangements
with respect to the registration of shares of common stock of the Company under
the Securities Act of 1933.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Certain Definitions.
     As used in this Agreement, the following terms shall have the following
respective meanings:
     “Affiliate” shall have the meaning assigned to it in Rule 12b-2 of the
Exchange Act.
     “Commission” means the Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act.
     “Common Stock” means the common stock, $0.01 par value per share, of the
Company.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor federal statute, and the rules and regulations of the Commission
issued under such Act, as they each may, from time to time, be in effect.
     “person” (whether such term is capitalized or not) means an individual,
corporation, partnership, limited liability company, joint venture, syndicate,
person (including, without limitation, a “person” as defined in Section 13(d)(3)
of the Exchange Act), trust, association or entity.
     “Prospectus” means the prospectus included in any Registration Statement,
as amended or supplemented by an amendment or prospectus supplement, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus.
     “Purchaser Indemnified Persons” shall have the meaning specified in
Section 2.4(a).

 



--------------------------------------------------------------------------------



 



     “Registrable Shares” means any Shares and any other shares of Common Stock
issued in respect of such Shares (because of stock splits, stock dividends,
reclassifications, recapitalizations or similar events); provided, however, that
shares of Common Stock that are Registrable Shares shall cease to be Registrable
Shares (i) upon any sale pursuant to a Registration Statement or Rule 144 under
the Securities Act, (ii) upon any sale in any manner to a person or entity
which, by virtue of Section 3 of this Agreement, is not entitled to the rights
provided by this Agreement, or (iii) if, as of termination of the Call Option
(as defined in the Repurchase Agreement), the Shares held by BSC (less any
Shares for which Aspect has exercised the Call Option) represent less than 10%
of the outstanding Common Stock of Aspect.
     “Registration Expenses” means the expenses described in Section 2.3.
     “Registration Statement” means a registration statement filed by the
Company with the Commission for a public offering and sale of securities of the
Company (other than a registration statement on Form S-8 or Form S-4, or their
successors, or any other form for a similar limited purpose, or any registration
statement covering only securities proposed to be issued in exchange for
securities or assets of another corporation).
     “Securities Act” means the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations of the Commission
issued under such Act, as they each may, from time to time, be in effect.
     “Shares” means the 6,013,239 shares of Common Stock held of record by BSC
as of the date of this Agreement which (i) are not repurchased by Aspect
pursuant to the Repurchase Agreement, or (ii) with respect to which Aspect has
not exercised the Call Option (as defined in Section 3.2.1 of the Repurchase
Agreement).
     2. Registration.
          2.1 Registration Rights.
               (a) At any time on or after December 12, 2007, BSC may request,
in writing, that the Company effect a registration on Form S-3 (or any successor
form) for the purpose of registering for resale, under the Securities Act, all
or any portion of the Registrable Shares then owned by BSC.
               (b) Upon receipt of any request for registration pursuant to
Section 2.1(a) of this Agreement, the Company shall, as expeditiously as
possible, use its best efforts to effect the registration on Form S-3 (or any
successor form) of all Registrable Shares which the Company has been requested
to so register.
               (c) The Company shall not be required to effect more than one
(1) registration pursuant to this Agreement. Any Registration Statement to be
filed by the Company hereunder shall permit BSC to offer and sell, on a delayed
or continuous basis pursuant to Rule 415 under the Securities Act (of any
similar rule then in effect), any or all of the Registrable Shares. The Company
shall be required to keep each Registration Statement effective until such date
that is the later of (i) the date when all of the Registrable Shares registered
thereunder shall

2



--------------------------------------------------------------------------------



 



have been sold, or (ii) the date when BSC beneficially owns fewer than 10% of
the outstanding shares of Common Stock, provided that in no event shall the
Company be required to keep the Registration Statement effective after the date
that is four years from the initial effective date of such Registration
Statement (the “Termination Date”). Thereafter, the Company shall be entitled to
withdraw the Registration Statement and BSC shall have no further right to offer
or sell any of the Registrable Shares pursuant to the Registration Statement.
For purposes of the first sentence of this Section 2.1(c), a Registration
Statement shall not be counted until such time as such Registration Statement
has been declared effective by the Commission (unless BSC withdraws its request
for such registration (other than as a result of material information concerning
the business or financial condition of the Company which is first made known to
BSC after the date on which such registration was requested) and elects not to
pay the Registration Expenses therefore pursuant to Section 2.3).
               (d) If at the time of any request to register Registrable Shares
by BSC pursuant to Section 2.1(a): (i) the Company is engaged or has plans to
engage, within 30 days thereafter, in a registered public offering, (ii) is
engaged in any other activity which, in the good faith determination of the
Company’s Board of Directors (the “Board”), would be adversely affected by the
requested registration or (iii) the filing of a Registration Statement would
require premature disclosure in the Registration Statement (and the Prospectus
relating thereto) of material nonpublic information concerning the Company, its
business or prospects or any proposed material transaction involving the
Company, then the Company, upon furnishing a certificate to BSC signed by an
executive officer of the Company stating that for one of the foregoing reasons
(which reason need not be identified), may at its option direct that such
request be delayed for a period not in excess of 75 days from the date of such
request; provided, however, that the Company may not utilize this right more
than once in any twelve-month period.
          2.2 Registration Procedures.
               (a) If and whenever BSC requests that the Company effect the
registration of the Registrable Shares under the Securities Act, the Company
shall:
                    (i) file with the Commission a Registration Statement on
Form S-3 (or any successor form) with respect to such Registrable Shares, which
includes in the Prospectus included therein the “Plan of Distribution” section
in substantially the form attached hereto as Exhibit A, and use its best efforts
to cause that Registration Statement to become effective as soon as possible;
                    (ii) as expeditiously as possible, prepare and file with the
Commission any amendments and supplements to the Registration Statement and the
Prospectus included in the Registration Statement as may be necessary to comply
with the provisions of the Securities Act (including the anti-fraud provisions
thereof) and to keep the Registration Statement effective until the Termination
Date;
                    (iii) as expeditiously as possible, furnish to BSC such
reasonable numbers of copies of the Prospectus, including any preliminary
Prospectus, in conformity with the requirements of the Securities Act, and such
other documents as BSC may

3



--------------------------------------------------------------------------------



 



reasonably request in order to facilitate the public sale or other disposition
of the Registrable Shares owned by BSC;
                    (iv) as expeditiously as possible, use its commercially
reasonable efforts to register or qualify the Registrable Shares covered by the
Registration Statement under the securities or Blue Sky laws of such states as
BSC shall reasonably request, and do any and all other acts and things that may
be necessary or desirable to enable BSC to consummate the public sale or other
disposition in such states of such Registrable Shares owned by BSC; provided,
however, that the Company shall not be required in connection with this
paragraph (iv) to qualify as a foreign corporation or execute a general consent
to service of process in any jurisdiction;
                    (v) as expeditiously as possible, cause all such Registrable
Shares covered by the Registration Statement to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;
                    (vi) as expeditiously as possible, notify BSC, after it
shall receive notice thereof, of the time when such Registration Statement has
become effective or a supplement to any Prospectus forming a part of such
Registration Statement has been filed; and
                    (vii) as expeditiously as possible following the
effectiveness of such Registration Statement, notify BSC of any request by the
Commission for the amending or supplementing of such Registration Statement or
Prospectus.
               (b) If the Company has delivered a Prospectus to BSC and after
having done so the Prospectus is amended to comply with the requirements of the
Securities Act, the Company shall, as expeditiously as possible, notify BSC and,
if requested, BSC shall immediately cease making offers of Registrable Shares
and return all Prospectuses to the Company. The Company shall promptly provide
BSC with revised Prospectuses and, following receipt of the revised
Prospectuses, BSC shall be free to resume making offers of the Registrable
Shares.
               (c) In the event that, in the judgment of the Company, it is
advisable to suspend use of a Prospectus included in a Registration Statement
filed by the Company pursuant to this Agreement due to pending material
developments or other events that have not yet been publicly disclosed and as to
which the Company believes public disclosure would be detrimental to the
Company, the Company shall notify BSC to such effect, and, upon receipt of such
notice, BSC shall immediately discontinue any sales of Registrable Shares
pursuant to such Registration Statement until BSC has received copies of a
supplemented or amended Prospectus or until BSC is advised in writing by the
Company that the then current Prospectus may be used and has received copies of
any additional or supplemental filings that are incorporated or deemed
incorporated by reference in such Prospectus. Notwithstanding anything to the
contrary herein, the Company shall not exercise its rights under this
Section 2.2(c) to suspend sales of Registrable Shares for a period in excess of
30 days consecutively or 60 days in any 365-day period.
          2.3 Allocation of Expenses. The Company will pay all Registration
Expenses for all registrations under this Agreement; provided, however, that if
a registration under Section

4



--------------------------------------------------------------------------------



 



2.1 is withdrawn at the request of BSC (other than as a result of information
concerning the business or financial condition of the Company which is first
made known to BSC after the date on which such registration was requested
pursuant to Section 2.1(a)) and if BSC elects not to have such registration
counted as a registration requested under Section 2.1, BSC shall pay the
Registration Expenses of such registration. For purposes of this Section, the
term “Registration Expenses” shall mean all expenses incurred by the Company in
complying with this Agreement with respect to registering the Registrable
Shares, including, without limitation, all registration and filing fees, Nasdaq
and exchange listing fees, printing expenses, fees and expenses of counsel for
the Company, compensation of the employees of the Company and the reasonable
fees and expenses of one counsel selected by BSC to represent BSC in connection
with registering the Registrable Shares, state Blue Sky fees and expenses in
connection with the Registrable Shares, and the expense of any special audits
incident to or required by any such registration, but excluding brokerage and
selling commissions.
          2.4 Indemnification and Contribution.
               (a) In the event of any registration of any of the Registrable
Shares under the Securities Act pursuant to this Agreement, the Company will
indemnify and hold harmless BSC and each of its Affiliates, and the officers,
directors, employees and partners, and each other person, if any, who controls
BSC or its Affiliates within the meaning of the Securities Act or the Exchange
Act (collectively, “Purchaser Indemnified Persons”), against any losses, claims,
damages or liabilities, joint or several, to which BSC Indemnified Persons may
become subject under the Securities Act, the Exchange Act, state securities or
Blue Sky laws or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement under which such Registrable Shares were
registered under the Securities Act, any preliminary Prospectus or final
Prospectus contained in the Registration Statement, or any amendment or
supplement to such Registration Statement, (ii) the omission or alleged omission
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading or (iii) any violation or alleged violation by
the Company of the Securities Act, the Exchange Act, any state securities law or
any rule or regulation promulgated under the Securities Act, the Exchange Act or
any state securities law in connection with any Registration Statement filed
pursuant to this Agreement or any offering contemplated thereby; and the Company
will reimburse BSC Indemnified Persons for any legal or any other expenses
reasonably incurred by such Purchaser Indemnified Person in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable to any Purchaser
Indemnified Person in any such case to the extent that any such loss, claim,
damage or liability arises out of or is based upon any untrue statement or
omission made in such Registration Statement, preliminary Prospectus or final
Prospectus, or any such amendment or supplement to such Registration Statement,
in reliance upon and in conformity with information furnished to the Company, in
writing, by or on behalf of such Purchaser Indemnified Person for use in the
preparation thereof; provided, further, that the indemnity agreement contained
in this Section 2.4(a) shall not apply to statements made in a preliminary
Prospectus to the extent that those statements were corrected in a later
preliminary or final Prospectus or supplement or amendment thereto that was
supplied to BSC Indemnified Person and such Purchaser Indemnified Person failed
to deliver that later preliminary or final Prospectus or amendment or supplement
thereto.

5



--------------------------------------------------------------------------------



 



               (b) In the event of any registration of any of the Registrable
Shares under the Securities Act pursuant to this Agreement, BSC will indemnify
and hold harmless the Company, each of its directors and officers and each
person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act, against any losses, claims, damages or liabilities,
joint or several, to which the Company, such directors and officers or
controlling person may become subject under the Securities Act, Exchange Act,
state securities or Blue Sky laws or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement under which such Registrable Shares were
registered under the Securities Act, any preliminary Prospectus or final
Prospectus contained in the Registration Statement, or any amendment or
supplement to the Registration Statement, or arise out of or are based upon any
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, if the
statement or omission was made in reliance upon and in conformity with
information relating to BSC furnished in writing to the Company by or on behalf
of BSC specifically for use in connection with the preparation of such
Registration Statement, Prospectus, amendment or supplement; and BSC will
reimburse any legal or other expenses reasonably incurred by the Company or any
such director, officer or controlling person in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the obligations of BSC hereunder shall be limited to an amount equal to the
net proceeds to BSC of Registrable Shares sold in connection with such
registration.
               (c) Each party entitled to indemnification under this Section 2.4
(the “Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided, that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not be unreasonably
withheld); and, provided, further, that the failure of any Indemnified Party to
give notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Section except to the extent that the Indemnifying Party
is adversely affected by such failure. The Indemnified Party may participate in
such defense at such party’s expense; provided, however, that the Indemnifying
Party shall pay such reasonable expense if representation of such Indemnified
Party by the counsel retained by the Indemnifying Party would be inappropriate
due to actual or potential differing interests between the Indemnified Party and
any other party represented by such counsel in such proceeding; provided,
further, that in no event shall the Indemnifying Party be required to pay the
expenses of more than one law firm as counsel for the Indemnified Party. The
Indemnifying Party also shall be responsible for the reasonable expenses of such
defense if the Indemnifying Party does not elect to assume such defense. No
Indemnifying Party, in the defense of any such claim or litigation shall, except
with the consent of each Indemnified Party, consent to entry of any judgment or
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect of such claim or litigation, and no
Indemnified Party shall consent to entry of any judgment or settle such claim or
litigation without the prior written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld, conditioned or delayed.

6



--------------------------------------------------------------------------------



 



               (d) In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in this Section 2.4 is
due in accordance with its terms but for any reason is held to be unavailable to
an Indemnified Party in respect to any losses, claims, damages and liabilities
referred to herein, then the Indemnifying Party shall, in lieu of indemnifying
such Indemnified Party, contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities to
which such party may be subject in such proportion as is appropriate to reflect
the relative fault of the Company on the one hand and BSC on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations; provided, however, that no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The relative fault of the Company and BSC shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of material fact related to information supplied by the Company
or BSC and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
BSC agree that it would not be just and equitable if contribution pursuant to
this Section 2.4(d) were determined by pro rata allocation or any other method
of allocation which does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph of
Section 2.4, in no case shall BSC be liable or responsible for any amount in
excess of the net proceeds received by BSC from the offering of Registrable
Shares. Any party entitled to contribution will, promptly after receipt of
notice of commencement of any action, suit or proceeding against such party in
respect of which a claim for contribution may be made against another party or
parties under this Section, notify such party or parties from whom contribution
may be sought, but the omission so to notify such party or parties from whom
contribution may be sought shall not relieve such party from any other
obligation it or they may have thereunder or otherwise under this Section. No
party shall be liable for contribution with respect to any action, suit,
proceeding or claim settled without its prior written consent, which consent
shall not be unreasonably withheld.
               (e) The rights and obligations of the Company and BSC under this
Section 2.4 shall survive the termination of this Agreement.
          2.5 Information by Holder. BSC shall furnish to the Company such
information regarding BSC and the distribution proposed by BSC as the Company
may reasonably request and as shall be required in connection with any
registration, qualification or compliance referred to in this Agreement.
          2.6 Rule 144 Requirements. The Company agrees to:
               (a) make and keep current public information about the Company
available, as those terms are understood and defined in Rule 144 under the
Securities Act;
               (b) file with the Commission in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act; and
               (c) so long as BSC owns any Registrable Shares, to furnish to BSC

7



--------------------------------------------------------------------------------



 



forthwith upon request a written statement by the Company as to its compliance
with the reporting requirements of said Rule 144 and of the Securities Act and
the Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed by the Company as BSC may
reasonably request in complying with any rule or regulation of the SEC allowing
BSC to sell any such securities without registration.
          2.7 Termination. All of the Company’s obligations to register
Registrable Shares under Sections 2.1 of this Agreement shall terminate on the
fourth anniversary of the end of the Lock-Up Period (as such term is defined in
the Repurchase Agreement).
     3. Transfers of Rights. This Agreement, and the rights and obligations of
BSC hereunder, may not be assigned by BSC except to a Subsidiary of BSC,
provided that such subsidiary becomes a party to this Agreement prior to any
assignment under this Section 3. For the purposes of this Section 3, a
“Subsidiary” shall mean any entity of which BSC is the direct or indirect record
owner of a majority of the voting equity of such entity or any entity of which
is the direct or indirect record owner of a majority of the voting equity of
BSC.
     4. General.
               (a) Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.
               (b) Specific Performance. In addition to any and all other
remedies that may be available at law in the event of any breach of this
Agreement, each party hereto shall be entitled to specific performance of the
agreements and obligations of the other party hereto and to such other
injunctive or other equitable relief as may be granted by a court of competent
jurisdiction.
               (c) Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware (without
reference to the conflicts of law provisions thereof).
               (d) Notices. All notices, requests, consents and other
communications under this Agreement shall be in writing and shall be deemed
delivered (i) two business days after being sent by registered or certified
mail, return receipt requested, postage prepaid or (ii) one business day after
being sent via a reputable nationwide overnight courier service guaranteeing
next business day delivery, in each case to the intended recipient as set forth
below:
     If to the Company, at One Upland Road, Norwood, Massachusetts 02062,
Attention: President, or at such other address or addresses as may have been
furnished in writing by the Company to BSC, with a copy to Susan W. Murley,
Esq., Wilmer Cutler Pickering Hale and Dorr LLP, 60 State Street, Boston,
Massachusetts 02109-1803; and
     If to BSC, at One Boston Scientific Place, Natick, Massachusetts
01760-1537, Attention: Treasurer, or at such other address or addresses as may
have been furnished in writing by BSC to

8



--------------------------------------------------------------------------------



 



the Company, with a copy to Assistant General Counsel, Boston Scientific
Corporation, One Boston Scientific Place, Natick, Massachusetts 01760-1537.
     Either party hereto may give any notice, request, consent or other
communication under this Agreement using any other means (including, without
limitation, personal delivery, messenger service, telecopy, first class mail or
electronic mail), but no such notice, request, consent or other communication
shall be deemed to have been duly given unless and until it is actually received
by the other party hereto. Either party hereto may change the address to which
notices, requests, consents or other communications hereunder are to be
delivered by giving the other party hereto notice in the manner set forth in
this Section.
               (e) Complete Agreement. This Agreement constitutes the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersedes all prior agreements and understandings relating to
such subject matter.
               (f) Amendments and Waivers. Any term of this Agreement may be
amended or terminated and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Company, on the one hand, and
BSC, on the other hand. Any such amendment, termination or waiver effected in
accordance with this Section 4(f) shall be binding on all parties hereto. No
waivers of or exceptions to any term, condition or provision of this Agreement,
in any one or more instances, shall be deemed to be, or construed as, a further
or continuing waiver of any such term, condition or provision.
               (g) Pronouns. Whenever the context may require, any pronouns used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.
               (h) Counterparts; Facsimile Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, and all of which together shall constitute one and the same document.
This Agreement may be executed by facsimile signature.
               (i) Section Headings. The section headings are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.
               (j) Third-Party Beneficiaries. Except for the rights conferred on
BSC pursuant to this Agreement, this Agreement is not intended, and shall not be
deemed, to confer any rights or remedies upon any person other than the parties
hereto and their respective successors and permitted assigns.

9



--------------------------------------------------------------------------------



 



[Remainder of Page Intentionally Left Blank]

10



--------------------------------------------------------------------------------



 



     Executed as of the date first written above.

                  ASPECT MEDICAL SYSTEMS, INC.
 
           
 
  By:   /s/ Nassib Chamoun          
 
      Name:   Nassib Chamoun
 
           
 
      Title:   President & CEO
 
           
 
                BOSTON SCIENTIFIC CORPORATION
 
           
 
  By:   /s/ Lawrence C. Best          
 
      Name:   Lawrence C. Best
 
           
 
      Title:   EVP
 
           

Signature page to the Registration Rights Agreement

11



--------------------------------------------------------------------------------



 



Exhibit A
PLAN OF DISTRIBUTION
     The shares covered by this prospectus may be offered and sold from time to
time by the selling stockholder. The term “selling stockholder” includes donees,
pledgees, transferees or other successors-in-interest selling shares received
after the date of this prospectus from a selling stockholder as a gift, pledge,
partnership distribution or other non-sale related transfer. The selling
stockholder will act independently of us in making decisions with respect to the
timing, manner and size of each sale. Such sales may be made on one or more
exchanges or in the over-the-counter market or otherwise, at prices and under
terms then prevailing or at prices related to the then current market price or
in negotiated transactions. The selling stockholder may sell its shares by one
or more of, or a combination of, the following methods:

  •   purchases by a broker-dealer as principal and resale by such broker-dealer
for its own account pursuant to this prospectus;     •   ordinary brokerage
transactions and transactions in which the broker solicits purchasers;     •  
block trades in which the broker-dealer so engaged will attempt to sell the
shares as agent but may position and resell a portion of the block as principal
to facilitate the transaction;     •   an over-the-counter distribution in
accordance with the rules of the Nasdaq National Market;     •   in privately
negotiated transactions; and     •   in options transactions.

     In addition, any shares that qualify for sale pursuant to Rule 144 under
the Securities Act of 1933 may be sold under Rule 144 rather than pursuant to
this prospectus.
     To the extent required, this prospectus may be amended or supplemented from
time to time to describe a specific plan of distribution. In connection with
distributions of the shares or otherwise, the selling stockholder may enter into
hedging transactions with broker-dealers or other financial institutions. In
connection with such transactions, broker-dealers or other financial
institutions may engage in short sales of the common stock in the course of
hedging the positions they assume with the selling stockholder. The selling
stockholder may also sell the common stock short and redeliver the shares to
close out such short positions. The selling stockholder may also enter into
option or other transactions with broker-dealers or other financial institutions
which require the delivery to such broker-dealer or other financial institution
of shares offered by this prospectus, which shares such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction). The selling stockholder may also pledge
shares to a broker-dealer or other financial institution, and, upon a default,
such broker-dealer or other financial institution, may effect sales of the
pledged shares pursuant to this prospectus (as supplemented or amended to
reflect such transaction).

A-1



--------------------------------------------------------------------------------



 



     In effecting sales, broker-dealers or agents engaged by the selling
stockholder may arrange for other broker-dealers to participate. Broker-dealers
or agents may receive commissions, discounts or concessions from the selling
stockholder in amounts to be negotiated immediately prior to the sale.
     In offering the shares covered by this prospectus, the selling stockholder
and any broker-dealers who execute sales for the selling stockholder may be
deemed to be “underwriters” within the meaning of the Securities Act in
connection with such sales. Any profits realized by the selling stockholder and
the compensation of any broker-dealer may be deemed to be underwriting discounts
and commissions.
     In order to comply with the securities laws of certain states, if
applicable, the shares must be sold in such jurisdictions only through
registered or licensed brokers or dealers. In addition, in certain states the
shares may not be sold unless they have been registered or qualified for sale in
the applicable state or an exemption from the registration or qualification
requirement is available and is complied with.
     We have advised the selling stockholder that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholder and its affiliates. In
addition, we will make copies of this prospectus available to the selling
stockholder for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholder may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.
     At the time a particular offer of shares is made, if required, a prospectus
supplement will be distributed that will set forth the number of shares being
offered and the terms of the offering.
     We have agreed to indemnify the selling stockholder against certain
liabilities, including certain liabilities under the Securities Act.
     We have agreed with the selling stockholder to keep the Registration
Statement of which this prospectus constitutes a part effective until the
earlier of (i) such time as all of the shares covered by this prospectus have
been disposed of pursuant to and in accordance with the Registration Statement
or (ii) two years from the initial effective date of the Registration Statement.

A-2